Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 3, 2019

                                           No. 04-18-00475-CV

                            IN THE INTEREST OF N.F.M. AND S.R.M.,

                       From the 57th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017PA00070
                            Honorable John D. Gabriel, Jr., Judge Presiding


                                              ORDER
        This is an accelerated appeal from the trial court’s order terminating appellant’s parental
rights. Appellant’s court-appointed appellate counsel has filed a brief and motion to withdraw
pursuant to Anders v. California, 386 U.S. 738 (1967), asserting there is no meritorious issue to
raise on appeal. See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944 (Tex. App.—San
Antonio, May 21, 2003, order) (holding that Anders procedures apply to appeals from orders
terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio, Sept.
10, 2003, no pet.) (mem. op.). Counsel states appellant has been provided copies of the brief and
motion to withdraw and informed of the right to review the record and file a pro se brief. See id.;
Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.).
Additionally, counsel states appellant has been provided with a form motion to use to request
access to the record.

        Appellant may obtain a copy of the appellate record by filing the motion for the record,
not later than seven days after receiving this order, with the clerk of this court. If appellant
desires to file a pro se brief, we order the brief due January 23, 2019. If appellant files a timely
pro se brief, the State may file a responsive brief no later than twenty days after appellant’s pro se
brief is filed in this court. Alternatively, if appellant does not file a timely pro se brief, the State
may file a brief in response to counsel’s brief by January 30, 2019. We order the motion to
withdraw filed by appellant’s counsel will be held in abeyance pending further order of the court.

       We further order the clerk of this court to serve a copy of this order on appellant and all
counsel.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 3rd day of January, 2019.



                                               ___________________________________
                                               KEITH E. HOTTLE,
                                               Clerk of Court